NO. 07-12-0221-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                AUGUST 10, 2012
                                       
                        ______________________________
                                       
                                       
                         GREGG DAVID MCCAIN, APPELLANT
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, APPELLEE
	
                                       
                       _________________________________
                                       
              FROM THE 242[ND] DISTRICT COURT OF SWISHER COUNTY;
                                       
                  NO. B 4406-11-09; HONORABLE ED SELF, JUDGE
                                       
                        _______________________________
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
Following a guilty plea, Appellant was convicted of driving while intoxicated, enhanced, and punishment was assessed by the trial court at twelve years confinement and a $1,000 fine.  The Trial Court's Certification of Defendant's Right to Appeal filed in the case reflects that Appellant's case is a plea-bargained case with no right of appeal.  The certification notwithstanding, Appellant filed a notice of appeal challenging his conviction.
	By letter dated July 20, 2012, this Court notified Appellant of the consequences of the certification and invited him to either file an amended certification showing a right to appeal or demonstrate other grounds for continuing the appeal on or before August 1, 2012.  No response was filed.  Because Appellant has failed to file an amended certification reflecting a right of appeal and has not shown good cause for continuing this appeal, we have no alternative but to dismiss the appeal based on the trial court's certification.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice
Do not publish.